Exhibit 10.44

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE AGREEMENT (hereinafter referred to as the
“Amendment”) is made this ____ day of September, 2013, by and between BRE/DP MN
LLC, a Delaware limited liability company (“Landlord”), and BIO-KEY
INTERNATIONAL, INC., a Delaware corporation (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant are party to that certain Lease, dated as of May 4,
2009 (the “Lease”, as may be further amended or modified from time to time),
pursuant to which Landlord leases to Tenant certain premises consisting of
approximately 5,544 rentable square feet with a common address of 1301 Corporate
Center Drive, Suite 165, Eagan, Minnesota 55121, as more particularly described
in the Lease (the “Premises”), and located in the Project commonly known as
Eagandale Business Campus I. Capitalized terms used herein but not otherwise
defined shall have the meanings ascribed thereto in the Lease.

 

WHEREAS, the Term is scheduled to expire on August 31, 2014 and Landlord and
Tenant desire to extend the existing Term for an additional forty-eight (48)
full calendar months from such expiration date and to amend the terms and
conditions of the Lease as hereinafter provided.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of ten dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, and the mutual covenants set forth herein, the
parties hereto agree as follows:

 

1.     Extension of Term. The Term is hereby extended for a period of
forty-eight (48) full calendar months, commencing as of September 1, 2014 (the
“Extended Term Commencement Date”) and expiring on August 31, 2018 (the
“Extended Term”). From and after the date hereof, the “Term” shall be deemed to
include the Extended Term.

 

2.     Rent Schedule. The Annual Rent and Monthly Installment of Rent for the
Premises payable by Tenant to Landlord during the Extended Term is as follows:

 

Period

Annual Rent

Monthly

From

 

Through

  Installment of Rent

9/01/2014

8/31/2015

$35,481.60

$2,956.80

9/01/2015

8/31/2016

$36,036.00

$3,003.00

9/01/2016

8/31/2017

$37,144.80

$3,095.40

9/01/2017

8/31/2018

$38,808.00

$3,234.00

 

Except as otherwise set forth in this Amendment, all other terms and conditions
with respect to the payment of Monthly Installment of Rent, Taxes, Expenses, or
any other sums due and payable by Tenant under the Lease shall remain as set
forth thereunder.

 

3.     AS-IS Condition. Tenant hereby acknowledges and agrees that it has
accepted the Premises as of the date hereof, and will accept the Premises as of
the Extended Term Commencement Date, in AS-IS, WHERE-IS condition without any
representation or warranty of any kind made by Landlord in favor of Tenant.

 

4.     Insurance and Waiver of Subrogation. Effective solely with respect to the
period from and after the Extended Term Commencement Date, Sections 11 and 12 of
the Lease are hereby amended and restated in their entirety as follows:

  

 
 

--------------------------------------------------------------------------------

 

 

“11.     Insurance. Tenant, at its sole cost and expense, shall maintain during
the Term the following insurance: (1) commercial general liability insurance
applicable to the Premises and its appurtenances providing, on an occurrence
basis, a minimum combined single limit of $1,000,000 primary per occurrence and
$2,000,000 annual aggregate; and in the event property of Tenant’s invitees or
customers are kept in, or about the, Premises, Tenant shall maintain
warehouser’s legal liability or bailee customers insurance for the full value of
the property of such invitees or customers as determined by the warehouse
contract between Tenant and its customer; (2) special cause of loss form
property insurance covering the full replacement cost of all property and
improvements installed or placed in the Premises by Tenant, and shall include
coverage for damage or other loss caused by fire or other peril, including
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage or stoppage of pipes, and explosion, and providing business
interruption coverage for a period of one year; (3) workers’ compensation
insurance as required by the state in which the Premises is located and in
amounts as may be required by applicable statute and shall include a waiver of
subrogation in favor of Landlord; (4) employers liability insurance of at least
$1,000,000; (5) business automobile liability insurance having a combined single
limit of not less than $1,000,000 per occurrence insuring Tenant against
liability arising out of the ownership maintenance or use of any owned, hired or
nonowned automobiles; and (6) an umbrella liability policy or excess liability
policy having a limit of not less than $3,000,000, which policy shall be in
“following form” and shall provide that if the underlying aggregate is
exhausted, the excess coverage will drop down as primary insurance. Such
umbrella liability policy or excess liability policy shall include coverage for
additional insureds. Any company writing any of Tenant’s insurance shall have an
A.M. Best rating of not less than A-VIII and provide primary coverage to
Landlord (any policy issued to Landlord providing duplicate or similar coverage
shall be deemed excess over Tenant’s policies). All commercial general liability
and, if applicable, warehouser’s legal liability or bailee customers insurance
policies shall (a) name Tenant as a named insured and Landlord, its property
manager, and other designees of Landlord as the interest of such designees shall
appear, as additional insureds; and (b) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance. The limits and types of insurance
maintained by Tenant shall not limit Tenant’s liability under this Lease. Tenant
shall provide Landlord with certificates of such insurance as required under
this Lease prior to the Extended Term Commencement Date and thereafter upon
renewals at least 15 days prior to the expiration of the insurance coverage.
Such certificates shall be on forms currently designated “ACORD 25” (Certificate
of Liability Insurance) and “ACORD 28” (Evidence of Commercial Property
Insurance) or the equivalent. Attached to the ACORD 25 (or equivalent) there
shall be an endorsement naming Landlord, its property manager, and other
designees of Landlord as additional insureds, and attached to the ACORD 28 (or
equivalent) there shall be an endorsement designating Landlord as a loss payee
with respect to Tenant’s property insurance on any Tenant-Insured improvements
and trade fixtures, and each such endorsement shall be binding on Tenant’s
insurance company. Acceptance by Landlord of delivery of any certificates of
insurance does not constitute approval or agreement by Landlord that the
insurance requirements of this section have been met, and failure of Landlord to
identify a deficiency from evidence provided will not be construed as a waiver
of Tenant’s obligation to maintain such insurance. In the event any of the
insurance policies required to be carried by Tenant under this Lease shall be
cancelled prior to the expiration date of such policy, or if Tenant receives
notice of any cancellation of such insurance policies from the insurer prior to
the expiration date of such policy, Tenant shall: (i) immediately deliver notice
to Landlord that such insurance has been, or is to be, cancelled, (ii) shall
promptly replace such insurance policy in order to assure no lapse of coverage
shall occur, and (iii) shall deliver to Landlord a certificate of insurance for
such policy.”

 

“12.     Waiver of Subrogation. The special cause of loss form property
insurance obtained by Landlord and Tenant shall include a waiver of subrogation
by the insurers of all rights based upon an assignment from its insured, against
Landlord or Tenant, their officers, directors, employees, managers, agents,
invitees and contractors, in connection with any loss or damage thereby insured
against. Neither party nor its officers, directors, employees, managers, agents,
invitees or contractors shall be liable to the other for loss or damage caused
by any risk coverable by special cause of loss form property insurance, and each
party waives any claims against the other party, and its officers, directors,
employees, managers, agents, invitees and contractors for such loss or damage.
The failure of a party to insure its property shall not void this waiver.
Landlord and its agents, employees and contractors shall not be liable for, and
Tenant hereby waives all claims against such parties for losses resulting from
an interruption of Tenant’s business, or any person claiming through Tenant,
resulting from any accident or occurrence in or upon the Premises or the Project
from any cause whatsoever, including without limitation, damage caused in whole
or in part, directly or indirectly, by the negligence of Landlord or its agents,
employees or contractors, except to the extent such claim arises from the gross
negligence or willful misconduct of Landlord and its agents, employees and
contractors.”

  

 
2

--------------------------------------------------------------------------------

 

 

5.     Notices. Landlord’s Address set forth on the References Pages to the
Lease (as may have been otherwise modified from time to time during the Term) is
hereby deleted in its entirety and replaced with the following:

 

LANDLORD’S ADDRESS:

 

 

 

 

With a copy to:

 

c/o IndCor Properties
2 N. Riverside Plaza, Suite 2350
Chicago, IL 60606
Attention: Lease Administration

 

c/o IndCor Properties
7887 E. Belleview Avenue, Suite 325
Denver, CO 80111
Attention: Charles E. Sullivan

 

6.     Limitation of Landlord’s Liability. Section 40 of the Lease shall be
amended and restated in its entirety as follows:

 

“40.     Limitation of Landlord’s Liability. All obligations of Landlord under
this Lease will be binding upon Landlord only during the period of its ownership
of the Premises and not thereafter. The term "Landlord" in this Lease shall mean
only the owner, for the time being of the Premises, and in the event of the
transfer by such owner of its interest in the Premises, such owner shall
thereupon be released and discharged from all obligations of Landlord thereafter
accruing, but such obligations shall be binding during the Term upon each new
owner for the duration of such owner’s ownership. Any liability of Landlord
under this Lease shall be limited solely to its interest in the Building, and in
no event shall any personal liability be asserted against Landlord in connection
with this Lease nor shall any recourse be had to any other property or assets of
Landlord. Any obligation or liability whatsoever of Landlord which may arise at
any time under this Lease or any obligation or liability which may be incurred
by it pursuant to any other instrument, transaction, or undertaking contemplated
hereby shall not be personally binding upon, nor shall resort for the
enforcement thereof be had to the property of, its trustees, directors,
shareholders, officers, employees or agents, regardless of whether such
obligation or liability is in the nature of contract, tort, or otherwise.”

 

7.     Additional Change. Section 38 of the Lease is hereby deemed null and void
and of no further force and effect.

 

8.     Roof. Notwithstanding anything to the contrary in the Lease, Landlord may
elect, in its sole discretion and from time to time, to install (or permit the
installation of) telecommunication equipment, solar equipment and panels, and
any other equipment for any other uses on the roof of the Premises.

 

9.     OFAC. Tenant hereby represents and warrants that, to the best of its
knowledge, neither Tenant, nor any persons or entities holding any legal or
beneficial interest whatsoever in Tenant, are (i) the target of any sanctions
program that is established by Executive Order of the President or published by
the Office of Foreign Assets Control, U.S. Department of the Treasury (“OFAC”);
(ii) designated by the President or OFAC pursuant to the Trading with the Enemy
Act, 50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224
(September 23, 2001) or any Executive Order of the President issued pursuant to
such statutes; or (iii) named on the following list that is published by OFAC:
“List of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Term, an Event of Default will
be deemed to have occurred, without the necessity of notice to the defaulting
party.

  

 
3

--------------------------------------------------------------------------------

 

 

10.     Tenant’s Broker. Tenant represents and warrants that it has dealt with
no broker, agent or other person in connection with this transaction and that no
broker, agent or other person brought about this transaction other than AREA
Corporate Real Estate Advisors. Tenant agrees to indemnify and hold Landlord
harmless from and against any claims by any other broker, agent or other person
claiming a commission or other form of compensation by virtue of having dealt
with Tenant with regard to this leasing transaction.

 

11.     No Offer. Submission of this Amendment by Landlord is not an offer to
enter into this Amendment, but rather is a solicitation for such an offer by
Tenant. Landlord shall not be bound by this Amendment until Landlord and Tenant
have fully executed and delivered this Amendment.

 

12.     Authority. Tenant represents and warrants to Landlord that Tenant has
been and is qualified to do business in the state in which the Premises is
located, that the entity has the full right and authority to enter into this
Amendment, and that all persons signing on behalf of the entity were authorized
to do so by appropriate actions.

 

13.     Severability. If any clause or provision of this Amendment is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Amendment
shall not be affected thereby. It is also the intention of the parties to this
Amendment that in lieu of each clause or provision of this Amendment that is
illegal, invalid or unenforceable, there be added, as a part of this Amendment,
a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

 

14.     Counterparts and Delivery. The Amendment may be executed in any number
of counterparts, each of which shall be deemed to be an original, and all of
such counterparts shall constitute one Amendment. Execution copies of the
Amendment may be delivered by facsimile or email, and the parties hereto agree
to accept and be bound by facsimile signatures or scanned signatures transmitted
via email hereto, which signatures shall be considered as original signatures
with the transmitted Amendment having the binding effect as an original
signature on an original document. Notwithstanding the foregoing, Tenant shall,
upon Landlord’s request, deliver original copies of the Amendment to Landlord at
the address set forth in such request. Neither party may raise the use of a
facsimile machine or scanned document or the fact that any signature was
transmitted through the use of a facsimile machine or email as a defense to the
enforcement of the Amendment.

 

15.     Conflict; Ratification. Insofar as the specific terms and provisions of
this Amendment purport to amend or modify or are in conflict with the specific
terms, provisions and exhibits of the Lease, the terms and provisions of this
Amendment shall govern and control. Landlord and Tenant hereby agree that (a)
this Amendment is incorporated into and made a part of the Lease, (b) any and
all references to the Lease hereinafter shall include this Amendment, and (c)
the Lease, and all terms, conditions and provisions of the Lease, are in full
force and effect as of the date hereof, except as expressly modified and amended
hereinabove.

 

 

[Signature Page Follows]

 

 
4

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
authorized, executed and delivered as of the day and year first set forth above.

 

 

TENANT:

 

BIO-KEY INTERNATIONAL, INC., a Delaware corporation




 

LANDLORD:

 

BRE/DP MN LLC, a Delaware limited liability company

  By:     By:     Name:     Name:     Title:     Title:    

 

 

 

 